Title: II. Classification of Treaty Provisions, 1783
From: Jefferson, Thomas
To: 


In comparing the Project and Counterproject of the treaty with Denmark with our instructions it will be found that these render it necessary to strike out several of the articles, to insert some new, and to alter others; insomuch that it’s whole texture and plan will be defaced and mutilated. Will it not be better then to take up the subject as it were anew, to arrange the articles under classes, and while we are reforming the principles to reform also the language  of treaties, which history alone and not grammar will justify? The articles may be rendered shorter and more conspicuous, by simplifying their stile and structure. Some such arrangement as the following may perhaps be approved.

I. Cases where both parties are in full Peace.

Art. 


1. There shall be peace.
2. Free intercourse and commerce for the Danes in America.
3. and for the Americans in the Danish dominions.
4. Each may carry for themselves, and privileged against monopolies.
5. Each may transact their own business.
6. Goods shall be examined before they are put on ship board.
7. Mutual protection in each others’ ports and coasts.
8. Vessels not breaking bulk to pay no duties.
9. Vessels wrecked or injured shall be assisted.
10. The goods of persons dying shall go to their representatives.
11. Liberty of conscience, and the rights of burial.






II. Cases where one party is at War.



12. Free vessels shall make free goods and persons, and Enemy vessels make enemy goods.
13. Nothing shall be deemed Contraband.
14. Vessels shall sail with Passports.
15. Armed vessels shall not approach trading vessels.
16. No embargoes for military expeditions or other purpose.
17. Vessels recaptured shall be restored.
18. Vessels pursued or in distress shall be received and protected.
19. Armed vessels with their prizes may enter and depart freely.
20. Citizens of neutral party shall not act as privateers against the belligerent.






III. Cases of War by both against a Common enemy.





21.


1. Recapture by a private vessel of war.
2. Recapture by a public vessel of war.
3. Restitution when to be made.
4. Vessels of war and their prizes to be received.
5. Each to regulate the conduct of their own vessels.





22. Benefits of convoy extended by each to the other.






IV. Cases of War between the two parties.




23. War not to interrupt commerce, husbandry &c. nor to be exercised by private vessels.
24. Prisoners of war to be well used.2






V. Some General stipulations.




25. Consuls.
26. Future favours in trade.2
27. Ratification.




